Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 12/31/2020, in which claims 1, and 19 are amended. Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments dated 12/31/2020 have been fully considered, but they are not deemed to be persuasive.
As to claims 1, and 19, applicants submit the following argument.
“However, KARUNAMUNI merely discloses of displaying Wi-Fi icon regardless of whether Wi-Fi is ON or OFF but changing its appearance of the Wi-Fi icon while displaying SSID below the Wi-Fi icon. …
According to the claimed invention, user can conveniently recognize whether a certain function is activated or not while recognizing its detail status without needing to gaze at tiny text while being distracted by an icon, because a first representation indicating a function, and a second representation) indicating an identified value of the function are displayed alternatively in response to receiving a user input on the first graphic representation or the second graphic representation.  
Therefore, Applicant submits that the reference fails to disclose the presently claimed features recited in independent claim 1.”

The examiner respectfully disagrees. Karunamuni disclose that Fig 5C18 shows an altered Wi-Fi control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C15 [See ¶-261]. Fig 5C38 shows an altered Bluetooth control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C36 [See ¶-270]. The control representations change based on the respective state/status value (collectively "values") which changes (e.g. "on" to "off", or vice versa) [See ¶-260, 270]. The 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 19 recite “two or more second graphic representations respectively indicating identified two or more values” (Emphasis added) which provides that each of the at least two second graphic representations include respectively two or more values, which is not described in the specification. Although the specification recites a plurality of different functions and respective values [See ¶-95-98], it is not described that each function representation includes two or more values. Examiner suggests an identified 
As to claims 2-18, and 20, depend from one of the independent claims 1, and 19, and are therefore rejected under the same rational for at least the same reasoning given above with regard to those claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not further narrow the limitations of independent claim 1 from which it depends on. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karunamuni et al (US 20180335921 A1 thereafter "Karunamuni").
As to claim 1, Karunamuni discloses an electronic device comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: [An electronic device stores instructions for performing the steps in memory [See ¶-18]. The instructions are performed by a processor [See ¶-18]]
display, in a partial area of a graphic user interface, a plurality of first graphic representations respectively indicating a plurality of functions in the electronic device, [Fig 5C15 shows a plurality of elements 5542-5554 (first graphic representations)corresponding to functions (e.g. Wi-Fi, Bluetooth, etc) of a device [See ¶-260-261]. A skilled artisan would understand that the area 5550 is shown to occupy only a portion of the interface 5518 in Fig 5C15]
identify a plurality of values respectively corresponding to the plurality of functions in the electronic device, and [Fig 5C15 shows that the status (values) of each control is displayed (e.g. Off, Verizon LTE, etc) [See ¶-260]]

display, in the partial area, two or more second graphic representations respectively indicating identified … values of the identified plurality of values corresponding to two or more functions which respectively correspond to the displayed two or more first graphic representations, instead of the displayed two or more first graphic representations, [Fig 5C18 shows an altered Wi-Fi control (second graphic representation) showing an On state (value) in response to the user input, which replaces the control as shown in Fig 5C15 [See ¶-261]. Fig 5C38 shows an altered Bluetooth control (second graphic representation) showing an Off state (value) in response to the user input, which replaces the control as shown in Fig 5C36 [See ¶-270]. The control representations change based on the respective state/status value (collectively "values") which changes (e.g. "on" to "off", or vice versa) [See ¶-260, 270]. The broadest reasonable interpretation of "two or more second graphic representations" is not limited to an icon and can include the entire representation of a function, including an icon, color, name, label, etc, so long as it represents the function. Thus Karunamuni teaches the limitation]
wherein the plurality of first graphic representations are different from the two or more second graphic representations respectively, and [Fig 5C18 shows an altered Wi-Fi control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C15 [See ¶-261]. Fig 5C38 shows an altered Bluetooth control (second graphic representation) in response to the user input, which replaces 
wherein a first graphic representation and a second graphic representation corresponding to a function are displayed alternately in response to receiving a user input on the first graphic representation or the second graphic representation [A skilled artisan would understand that "toggling" the controls as described inherently includes displaying alternately the two representations [See ¶-260, 270]. This further exemplified for the Wi-Fi control as shown in Figs 5C27-5C36, wherein the user toggles the Wi-Fi control from Off to On and back to Off [See ¶-266-269]].
Karunamuni does not explicitly teach "…respectively indicating identified two or more values…" (Emphasis added.)
However, Karunamuni discloses that Fig 5C18 shows an altered Wi-Fi control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C15 [See ¶-261]. The change indicates a value of On/Off using the appearance of the icon (e.g. dark/light), and may include the connection, e.g. "AppleWifi" (collectively "two or more values") [See ¶-261, 269]. Fig 5C38 shows an altered Bluetooth control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C36 [See ¶-270]. The change indicates a value of On/Off using the appearance of the icon (e.g. dark/light) [See ¶-264, 270]. Additionally, Fig 5C43 shows that a particular remote device may be connected to using bluetooth [See ¶-273]. It would have been obvious to include the name of the connected two or more values" for the Bluetooth function.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Karunamuni's Bluetooth function to incorporate the connected Bluetooth device.
Motivation to do so would be to allow a user to quickly identify a Bluetooth connection, and thus determine if the desired connection is established.
As to claim 2, Karunamuni discloses the electronic device of claim 1, wherein the two or more second graphic representations comprise the identified two or more values respectively [Karunamuni, Fig 5C18 shows an altered Wi-Fi control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C15 [See ¶-261]. The change indicates a value of On/Off using the appearance of the icon (e.g. dark/light), and may include the connection, e.g. "AppleWifi" (collectively "two or more values") [See ¶-261, 269]. Fig 5C38 shows an altered Bluetooth control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C36 [See ¶-270]. The change indicates a value of On/Off using the appearance of the icon (e.g. dark/light) [See ¶-264, 270]. Additionally, Fig 5C43 shows that a particular remote device may be connected to using Bluetooth [See ¶-273]. It would have been obvious to include the name of the connected device on the Bluetooth function representation similar to the connection name of the WIFI function. The On/Off value and connection name would collectively teach "two or more values" for the Bluetooth function].
As to claim 3, Karunamuni discloses the electronic device of claim 1, wherein the first graphic representation of the function is displayed based on the function being switched off, and wherein the second graphic representation of the function is displayed based on the function being switched on [Karunamuni, Fig 5C18 shows an altered Wi-Fi control in an On state (switched on) in response to the user input, which replaces the Off state (switched off) as shown in Fig 5C15 [See ¶-261]. Since the controls may be toggled between states, Fig 5C36 shows a Bluetooth control in an On state (switched on) in response to the user input, which would replace the Off state (switched off) as shown in Fig 5C38 [See ¶-270]].
As to claim 4, Karunamuni discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to activate the two or more functions in response to receiving the two or user inputs on the displayed two or more first graphic representations, and [Karunamuni, Fig 5C18 shows an altered Wi-Fi control in an On state (activate the … function) in response to the user input, which replaces the Off state as shown in Fig 5C15 [See ¶-261]. Since the controls may be toggled between states, Fig 5C36 shows a Bluetooth control in an On state (activate the … function) in response to the user input, which would replace the Off state as shown in Fig 5C38 [See ¶-270]]
wherein the identified two or more values correspond to the activated two or more functions respectively [Karunamuni, Fig 5C18 shows an altered Wi-Fi control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C15 [See ¶-261]. The change indicates a value of On/Off using the appearance of the icon (e.g. dark/light), and may include the connection, e.g. two or more values") [See ¶-261, 269]. Fig 5C38 shows an altered Bluetooth control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C36 [See ¶-270]. The change indicates a value of On/Off using the appearance of the icon (e.g. dark/light) [See ¶-264, 270]. Additionally, Fig 5C43 shows that a particular remote device may be connected to using Bluetooth [See ¶-273]. It would have been obvious to include the name of the connected device on the Bluetooth function representation similar to the connection name of the WIFI function. The On/Off value and connection name would collectively teach "two or more values" for the Bluetooth function].
As to claim 10, Karunamuni discloses the electronic device of claim 1, wherein the first graphic representation of the function is displayed based on the function being switched on, and wherein the second graphic representation of the function is displayed based on the function being switched off [Karunamuni, Since the controls may be toggled between states, Fig 5C15 shows an altered Wi-Fi control in an Off state (switched off) in response to the user input, which replaces the On state (switched on) as shown in Fig 5C18 [See ¶-261]. Fig 5C38 shows a Bluetooth control in an Off state (switched off) in response to the user input, which would replace the On state (switched on) as shown in Fig 5C36 [See ¶-270]].
As to claim 11, Karunamuni discloses the electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to deactivate the two or more functions in response to receiving the two or more user inputs on the displayed two or more first graphic representations, and wherein the identified two or more values correspond to the deactivated two or more functions respectively 
[Examiner's note: The limitation "at least one of…" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "Wi-Fi, Bluetooth" teaches the entire limitation]
As to claim 13, Karunamuni discloses the electronic device of claim 1, wherein the function is related to at least one of Wi-Fi, Bluetooth, volume, cellular data, or a power saving mode [Karunamuni, Fig 5C15 shows a plurality of elements 5542-5554 (first graphic representations) corresponding to functions which includes functions for Wi-Fi and Bluetooth].
As to claim 19, Karunamuni discloses a method comprising: displaying, in a partial area of a graphic user interface, a plurality of first graphic representations respectively indicating a plurality of functions in an electronic device; [Fig 5C15 shows a plurality of elements 5542-5554 (first graphic representations)corresponding to functions (e.g. Wi-Fi, Bluetooth, etc) of a device [See ¶-260-261]. A skilled artisan would understand that the area 5550 is shown to occupy only a portion of the interface 5518 in Fig 5C15]

in response to receiving two or more user inputs on displayed two or more first graphic representations, [Fig 5C17 shows a user selecting a Wi-Fi control 5546 [See ¶-261]. Fig 5C37 shows a user selecting a Bluetooth control 5548 [See ¶-270]]
displaying, in the partial area, two or more second graphic representations respectively indicating identified … values of the identified plurality of values corresponding to the two or more functions which respectively correspond to the displayed two or more first graphic representations, instead of the displayed two or more first graphic representations, [Fig 5C18 shows an altered Wi-Fi control (second graphic representation) showing an On state (value) in response to the user input, which replaces the control as shown in Fig 5C15 [See ¶-261]. Fig 5C38 shows an altered Bluetooth control (second graphic representation) showing an Off state (value) in response to the user input, which replaces the control as shown in Fig 5C36 [See ¶-270]. The control representations change based on the respective state/status value (collectively "values") which changes (e.g. "on" to "off", or vice versa) [See ¶-260, 270]. The broadest reasonable interpretation of "two or more second graphic representations" is not limited to an icon and can include the entire representation of a function, including an icon, color, name, label, etc, so long as it represents the function. Thus Karunamuni teaches the limitation]
wherein the plurality of first graphic representations are different from the two or more second graphic representations respectively, and [Fig 5C18 shows an altered Wi-
wherein a first graphic representation and a second graphic representation corresponding to a function are displayed alternately in response to receiving a user input on the first graphic representation or the second graphic representation [A skilled artisan would understand that "toggling" the controls as described inherently includes displaying alternately the two representations [See ¶-260, 270]. This further exemplified for the Wi-Fi control as shown in Figs 5C27-5C36, wherein the user toggles the Wi-Fi control from Off to On and back to Off [See ¶-266-269]].
Karunamuni does not explicitly teach "…respectively indicating identified two or more values…" (Emphasis added.)
However, Karunamuni disclose that Fig 5C18 shows an altered Wi-Fi control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C15 [See ¶-261]. The change indicates a value of On/Off using the appearance of the icon (e.g. dark/light), and may include the connection, e.g. "AppleWifi" (collectively "two or more values") [See ¶-261, 269]. Fig 5C38 shows an altered Bluetooth control (second graphic representation) in response to the user input, which replaces the control as shown in Fig 5C36 [See ¶-270]. The change indicates a two or more values" for the Bluetooth function.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Karunamuni's Bluetooth function to incorporate the connected Bluetooth device.
Motivation to do so would be to allow a user to quickly identify a Bluetooth connection, and thus determine if the desired connection is established.
As to claim 20, Karunamuni discloses a computer program product comprising a non-transitory computer readable recording medium having recorded thereon a plurality of instructions, which when executed by at least one processor, instruct the at least one processor to perform the method of claim 19 [Karunamuni, An electronic devices stores instructions for performing the steps of claim 19 in memory (computer readable recording medium) [See ¶-18]. The instructions are performed by a processor [See ¶-18]. See claim 19 for an explanation of each limitation].
Claims 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karunamuni et al (US 20180335921 A1 thereafter “Karunamuni”), in view of Jang et al (KR 20140065286 A thereafter "Jang").
As to claim 5, Karunamuni does not disclose "wherein the two or more first graphic representations are displayed as default icons of the two or more functions."

Jang discloses an interface that displays an icon that can be toggled between two states [See Pg. 6, ¶-24- Pg.7, ¶-1]. The displayed icon (first graphic representation) may be a default icon [See Pg. 2, ¶-16].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Karunamuni’s control menu to incorporate the teachings of Jang's default icon.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Jang's default icon and value would have predictably resulted in allowing the user their preference for the first state/value, to begin with.
As to claim 12, Karunamuni does not disclose "wherein the two or more second graphic representations are displayed as default icons of the two or more functions."
On the other hand, Jang does teach "wherein the two or more second graphic representations are displayed as default icons of the two or more functions."
Jang discloses an interface that displays an icon that can be toggled between two states [See Pg. 6, ¶-24- Pg.7, ¶-1]. The displayed icon (second graphic representation) may be a default icon [See Pg. 2, ¶-16].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Karunamuni’s control menu to incorporate the teachings of Jang's default icon.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karunamuni et al (US 20180335921 A1 thereafter “Karunamuni”), in view of Ha (US 20130339909 A1).
As to claim 6, Karunamuni does not explicitly teach “wherein the identified plurality of values comprise an identified name of a device which is connected to the electronic device by the function.”
On the other hand, Ha does teach “wherein the identified plurality of values comprise an identified name of a device which is connected to the electronic device by the function.”
Ha discloses that when the Wi-Fi is activated, the currently set environment information (identified value) is displayed on the Wi-Fi menu item 501 (first graphic representation) [See ¶-65]]. The environment information may be a type of router (name of a device) currently or previously connected to the terminal; for example "Iptime" [See ¶-65]. Since the environment information (identified value) is displayed and is related to the current state of the Wi-Fi function, a skilled artisan would understand that it must be identified. The broadest reasonable interpretation of the limitation does not preclude only one of the functions including a name of a device.

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ha’s Wi-Fi router name would have predictably resulted in allowing the user to better identify the wireless network that they are connecting to. 
Claims 7-9, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karunamuni et al (US 20180335921 A1 thereafter “Karunamuni”), in view of Park et al (US 20130212526 A1 thereafter "Park").
As to claim 7, Karunamuni does not disclose "wherein the identified plurality of values comprise an identified number related to the function."
On the other hand, Park does teach "wherein the identified plurality of values comprise an identified number related to the function."
Park discloses an interface wherein the resource usage (identified value) of applications are shown on the application icon, as shown in Fig 9 [See ¶-79]. The amount of resources (number related to the function) used by the application are represented as a percentage [See ¶-79]. The determined amounts of resources are shown in Fig 3 [See ¶-56].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Karunamuni’s control menu to incorporate the teachings of Park's resource usage display.

As to claim 8, Karunamuni, and Park disclose the electronic device of claim 7, wherein the identified number is related to a number based on the function being switched on last time [Park, Resource usage of the application is shown in response to the application being executed (switched on) [See ¶-46, 86]. The resource usage (identified value) of applications are shown on the application icon, as shown in Fig 9 [See ¶-79]. The amount of resources used by the application are determined as a percentage (number related to the function) [See ¶-79]].
As to claim 9, Karunamuni, and Park disclose the electronic device of claim 7, wherein the identified number is related to a number based on the function being switched off last time [Park, Fig 14 shows that the icon is changed when the user selects to terminate the app [See ¶-90]. The amount of resources (identified number) are reduced when the application is not being executed, as shown in Fig 3 [See ¶-56]].
As to claim 14, Karunamuni does not disclose "wherein the plurality of values are identified in real- time or periodically."
On the other hand, Park does teach "wherein the plurality of values are identified in real- time or periodically."
Park discloses an interface wherein the resource usage (identified value) of applications are shown on the application icon, as shown in Fig 9 [See ¶-79]. The resource usage can be determined and displayed in real-time or based on a preset time (periodically) [See ¶-71].

Motivation to do so would be to allow a user to intuitively know a state of a device due to the execution of an application installed on the device, as taught by Park [See ¶-6-7]. Additional motivation would be to provide accurate resource information to the user and better provide intuitive information as taught by Park [See ¶-6-7].
As to claim 16, Karunamuni does not disclose "wherein the plurality of functions in the electronic device comprises a plurality of applications in the electronic device, and wherein the identified plurality of values respectively represent resources of the electronic device respectively used by the plurality of applications in the electronic device."
On the other hand, Park does teach "wherein the plurality of functions in the electronic device comprises a plurality of applications in the electronic device, and wherein the identified plurality of values respectively represent resources of the electronic device respectively used by the plurality of applications in the electronic device."
Park discloses an interface wherein the resource usage (identified value) of applications are shown on the application icon, as shown in Fig 9 [See ¶-79]. The amount of resources (number related to the function) used by the application are represented as a percentage [See ¶-79]. The determined amounts of resources are shown in Fig 3 [See ¶-56].

Motivation to do so would be to allow a user to intuitively know a state of a device due to the execution of an application installed on the device, as taught by Park [See ¶-6-7].
As to claim 17, Karunamuni, and Park disclose the electronic device of claim 16, wherein the at least one processor is further configured to execute to: execute an application in response to receiving a user input on the first graphic representation, [Park, The application is executed in response to a user touch input on the icon (first graphic representation) [See ¶-46, 58]]
the second graphic representation of the application being displayed in response to a corresponding identified value exceeding a threshold; and [Park, The resource usage of the application is compared to a reference value, as shown in step S1202 in Fig 12 [See ¶-86-87]. The resource usage (identified value) of the application is shown on the application icon if the resource usage is greater than the reference value, as shown in Fig 9 [See ¶-79]]
terminate the application in response to receiving a user input on the second graphic representation [Park, Fig 14 shows that the icon is changed when the user double taps the executing application icon (second graphic rep.) to terminate the app [See ¶-90]].
As to claim 18, Karunamuni, and Park disclose the electronic device of claim 16, wherein a gesture of a user input on a first graphic representation is different from a .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karunamuni et al (US 20180335921 A1 thereafter “Karunamuni”), in view of Shaw et al (US 20140365912 A1 thereafter "Shaw").
As to claim 15, Karunamuni does not disclose "display the graphic user interface in response to a user input starting from an edge of a display of the electronic device."
On the other hand, Shaw does teach "display the graphic user interface in response to a user input starting from an edge of a display of the electronic device."
Shaw discloses that a settings panel 546 (graphic user interface), shown in Fig 5R, can be displayed in response to an upward edge swipe gesture, shown in Fig 5Q [See ¶-187-189]. The icons include a Wi-Fi icon that serves as an on/off switch [See ¶-189-190].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Karunamuni’s control menu to incorporate the teachings of Shaw's edge swipe.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shaw's edge swipe menu display would have predictably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/           Examiner, Art Unit 2173